—In an action to recover damages for personal injuries, the defendant City of New York appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Jackson, J.), dated January 2, 1996, as denied its cross motion to dismiss the complaint. By decision and order of this Court dated June 30," 1997, the order was reversed insofar as appealed from (see, Schiavone v City of New York, 240 AD2d 723). By decision and order of the Court of Appeals dated October 20, 1998 (see, Schiavone v City of New York, 92 NY2d 308), the decision and order of this Court was reversed and the matter was remitted to this Court for determination of the issue raised, but not determined, on the appeal to this Court.
Ordered that the order is affirmed, with costs.
Contrary to the contentions of the defendant, the Vehicle and Traffic Law violations asserted by the plaintiff constituted sufficient statutory predicates for a cause of action pursuant to General Municipal Law § 205-e (see, Gonzalez v Iocovello, 93 NY2d 539; Desmond v City of New York, 88 NY2d 455; Kelly v City of New York, 240 AD2d 709; Gleavy v City of New York, 240 AD2d 700). Thompson, J. P., S. Miller, Friedmann and McGinity, JJ., concur.